Case 2:18-cv-09138-KM-MAH Document 10 Filed 10/03/18 Page 1 of 15 PagelD: 33

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
eee Neen Re RnR eer ere enue! x
KARMA YONTEN, individually and on behalfof — Docket No.: 18-CV-09138 (KM)
others similarly situated, (MAH)
Plaintiff,
ANSWER
Vv.

MATT & MEERA LLC (D/B/A MAT & MEERA
LLC), YESH HOSPITALITY LLC (D/B/A MATT
& MEERA), PRAFUR NIKAM, and JOHN
LOPEZ,

Defendants.

Defendants MATT & MEERA, LLC, YESH HOSPITALITY LLC, PRAFUR NIKAM,
and JOHN LOPEZ (“Defendants”), by their counsel, Kaufman Dolowich & Voluck LLP, as and
for their Answer to Plaintiff KARMA YONTEN’s (“Plaintiff”) Complaint dhevetnafter the
“Subject Complaint”) set forth the following:

AS TO THE NATURE OF THE ACTION

l. Defendants deny the allegations set forth in Paragraph 1 of the Subject Complaint.
2, Defendants deny the allegations set forth in Paragraph 2 of the Subject Complaint.
3. Defendants deny the allegations set forth in Paragraph 3 of the Subject Complaint.
4, Defendants deny the allegations set forth in Paragraph 4 of the Subject Complaint.
5. Defendants deny the allegations set forth in Paragraph 5 of the Subject Complaint.
6. Defendants deny the allegations set forth in Paragraph 6 of the Subject Complaint.
7. Defendants deny the allegations set forth in Paragraph 7 of the Subject Complaint.
8. Defendants deny the allegations set forth in Paragraph 8 of the Subject Complaint.
9, Defendants deny the allegations set forth in Paragraph 9 of the Subject Complaint.

1
Case 2:18-cv-09138-KM-MAH Document 10 Filed 10/03/18 Page 2 of 15 PagelD: 34

10. Defendants deny the allegations set forth in Paragraph 10 of the Subject
Complaint.

11. Defendants neither admit nor deny the allegations set forth in Paragraph | lof the
Subject Complaint as they consist of legal conclusions to which no response is required, and
respectfully refers all questions of law to the Court.

12. Defendants neither admit nor deny the allegations set forth in Paragraph 12 of the
Subject Complaint as they consist of legal conclusions to which no response is required, and
respectfully refers all questions of law to the Court.

AS TO JURISDICTION AND VENUE

13. Defendants neither admit nor deny the allegations set forth in Paragraph 13 of the
Subject Complaint as they consist of legal conclusions to which no response is required, and
respectfully refers all questions of law to the Court.

14. Defendants deny the allegations set forth in Paragraph 14 of the Subject
Complaint.

AS TO THE PARTIES

15. | Defendants deny knowledge and information sufficient to form a belief as to the
truth of the allegations contained in Paragraph 15 of the Subject Complaint.

16. Defendants deny the allegations set forth in Paragraph 16 of the Subject
Complaint.

17. Defendants deny knowledge and information sufficient to form a belief as to the
truth of the allegations contained in Paragraph 17 of the Subject Complaint.

18. Defendants deny knowledge and information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 18 of the Subject Complaint.
19,

Complaint.

20,

Complaint.

21

Complaint.

22.

Complaint.

23.

Complaint.

24.

Complaint.

25.

Complaint.

26.

Complaint.

27.

Complaint.

28.

Complaint.

29),

Complaint and its incorporated sub paragraphs “a)” through “h).”

Defendants

Defendants

Defendants

Defendants

deny the

deny the

deny the

deny the

Case 2:18-cv-09138-KM-MAH Document 10

allegations

allegations

allegations

allegations

Filed 10/03/18 Page 3 of 15 PagelD: 35

set forth

set forth

set forth

set forth

in

in

in

in

Paragraph

Paragraph

Paragraph

Paragraph

AS TO THE FACTUAL ALLEGATIONS

Defendants deny the allegations set forth in Paragraph

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

deny the

deny the

deny the

deny the

deny the

deny the

allegations

allegations

allegations

allegations

allegations

allegations

set forth

forth

set

set forth

set forth

forth

set

set forth

in

in

in

in

in

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

19

20

Zi

22

23

24

25

26

27

28

29

of

of

of

of

of

of

of

of

of

of

of

the

the

the

the

the

the

the

the

the

the

the

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject
30.

Complaint.

a1

Complaint.

32,

Complaint.

33,

Complaint.

34.

Complaint.

33.

Complaint.

36.

Complaint.

37,

Complaint.

38.

Complaint.

39,

Complaint.

40.

Complaint.

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Case 2:18-cv-09138-KM-MAH

deny

deny

deny

deny

deny

deny

deny

deny

deny

deny

deny

Document 10

the

the

the

the

the

the

the

the

the

the

the

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

Filed 10/03/18 Page 4 of 15 PagelD: 36

set

set

set

set

set

set

set

set

set

set

set

forth

forth

forth

forth

forth i

forth

forth i

forth

forth

forth i

forth i

in

in

in

in

in

in

in

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

30

31

ge

33

34

35

36

37

38

39

40

of

of

of

of

of

of

of

of

of

of

of

the

the

the

the

the

the

the

the

the

the

the

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject
41.

Complaint.

42.

Complaint.

43.

Complaint.

44,

Complaint.

45,

Complaint.

46.

Complaint.

47,

Complaint.

48.

Complaint.

49,

Complaint.

30.

Complaint.

SI.

Complaint.

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

deny

deny

deny

deny

deny

deny

deny

deny

deny

deny

deny

the

the

the

the

the

the

the

the

the

the

the

Case 2:18-cv-09138-KM-MAH Document 10

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

Filed 10/03/18 Page 5 of 15 PagelD: 37

set

set

set

set

set

set

set

set

set

set

set

forth

forth

forth

forth i

forth

forth

forth i

forth

forth

forth

forth

in

in

in

in

in

in

in

in

Paragraph

Paragraph

Paragraph

Paragraph |

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

4]

42

43

44

45

46

47

48

49

50

51

of

of

of

of

of

of

of

of

of

of

of

the

the

the

the

the

the

the

the

the

the

the

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject
52,

Complaint.

33),

Complaint.

54.

Complaint.

35.

Complaint.

56.

Complaint.

— 37,

Complaint.

58.

Complaint.

29,

Complaint.

60,

Complaint.

61.

Complaint.

62,

Complaint.

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

deny

deny

deny

deny

deny

deny

deny

deny

deny

deny

deny

the

the

the

the

the

the

the

the

the

the

the

Case 2:18-cv-09138-KM-MAH Document 10

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

Filed 10/03/18 Page 6 of 15 PagelD: 38

set

set

set

set

set

set

set

set

set

set

set

forth i

forth

forth i

forth

forth

forth 1

forth i

forth i

forth

forth i

forth

in

in

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

Paragraph

52

53

54

55

56

57

58

59

60

61

62

of

of

of

of

of

of

of

of

of

of

of

the

the

the

the

the

the

the

the

the

the

the

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject

Subject
Case 2:18-cv-09138-KM-MAH Document 10 Filed 10/03/18 Page 7 of 15 PagelD: 39

63. Defendants deny the allegations set forth in Paragraph 63 of the Subject
Complaint.

64. Defendants deny the allegations set forth in Paragraph 64 of the Subject

Complaint.
AS TO THE FLSA COLLECTIVE ACTION CLAIMS
65. Defendants deny knowledge and information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 65 of the Subject Complaint.

66. Defendants deny the allegations set forth in Paragraph 66 of the Subject
Complaint.

67. Defendants deny the allegations set forth in Paragraph 67 of the Subject
Complaint.

AS TO THE FIRST CAUSE OF ACTION

68. Defendants repeat and re-allege each and every response to every allegation set
forth in the preceding Paragraphs as though set forth at length herein.

69. Defendants deny the allegations set forth in Paragraph 69 of the Subject
Complaint.

70. Defendants deny the allegations set forth in Paragraph 70 of the Subject
Complaint and respectfully refer all questions of law to the Court.

71. Defendants deny the allegations set forth in Paragraph 71 of the Subject
Complaint.

72, Defendants deny the allegations set forth in Paragraph 72 of the Subject

Complaint.
Case 2:18-cv-09138-KM-MAH Document 10 Filed 10/03/18 Page 8 of 15 PagelD: 40

73. Defendants deny the allegations set forth in Paragraph 73 of the Subject
Complaint.
74, Defendants deny the allegations set forth in Paragraph 74 of the Subject
Complaint.
AS TO THE SECOND CAUSE OF ACTION
75. Defendants repeat and re-allege each and every response to every allegation set
forth in the preceding Paragraphs as though set forth at length herein.
76. Defendants deny the allegations set forth in Paragraph 76 of the Subject
Complaint and respectfully refer all questions of law to the Court.
77. Defendants deny the allegations set forth in Paragraph 77 of the Subject
Complaint.
AS TO THE PRAYER FOR RELIEF
78. Defendants deny that Plaintiff is entitled to any of the relief sought in Paragraphs
“(a)” through “(i)” of the Prayer for Relief in the Subject Complaint.
AS TO THE JURY DEMAND
79. Defendants deny that Plaintiff is entitled to a trial by jury on some or all of the
claims alleged in the Subject Complaint.

STATEMENT OF AFFIRMATIVE DEFENSES
AND OTHER DEFENSES

80. Defendants reserve the right to plead additional separate and affirmative defenses,
which may be ascertained during the course of discovery in this action or otherwise. Defendants
assert the following affirmative and other defenses without assuming any burden of production

or proof that they would not otherwise have.
Case 2:18-cv-09138-KM-MAH Document 10 Filed 10/03/18 Page 9 of 15 PagelD: 41

FIRST AFFIRMATIVE DEFENSE
81. Plaintiff has failed to state a claim upon which relief can be granted. This defense
also may apply to the claims of some or all of the class of allegedly similarly-situated persons.
SECOND AFFIRMATIVE DEFENSE
82. Plaintiff's claims are barred, in whole or in part, by documentary evidence.
This defense also may apply to the claims of some or all of the class of allegedly similarly-
situated persons.
THIRD AFFIRMATIVE DEFENSE
83. To the extent that the period of time alluded to in Plaintiff's Complaint, or the
period of time alleged later in this action, predates the limitations period set forth in Section 6(a)
of the Portal-to-Portal Act, 29 U.S.C. § 255 (a) such claims are barred. This defense also may
apply to the claims of some or all of the class of allegedly similarly-situated persons.
| FOURTH AFFIRMATIVE DEFENSE
84. To the extent that Defendants’ actions taken in connection with Plaintiff's
compensation were done in good faith in conformity with, and reliance upon, written
administrative regulations, orders, rulings, approvals, interpretations, and written and unwritten
administrative practices or enforcement policies of the Administrator of the Wage and Hour
Division of the United States Department of Labor, Plaintiffs claims are barred in whole or in
part by the provisions of Section 10 of the Portal-to-Portal Act, 29 U.S.C. § 259, This defense
also may apply to the claims of some or all of the class of allegedly similarly-situated persons.
FIFTH AFFIRMATIVE DEFENSE
85. To the extent that any acts or omissions giving rise to this action were done in

good faith and with reasonable grounds for believing that the actions or omissions were not a
Case 2:18-cv-09138-KM-MAH Document 10 Filed 10/03/18 Page 10 of 15 PagelD: 42

violation of the FLSA, Plaintiff's claims are barred in whole or in part by the provisions of
Section 11 of the Portal-to-Portal Act, 29 U.S.C § 260. This defense also may apply to the
claims of some or all of the class of allegedly similarly-situated persons.
SIXTH AFFIRMATIVE DEFENSE

86. Plaintiff's claims are barred in whole or in part to the extent that the work
Plaintiff performed falls within exemptions, exclusions, exceptions, offsets or credits permissible
under the FLSA, including those provided for in 29 U.S.C §§ 207, 213. This defense also may
apply to the claims of some or all of the class of allegedly similarly-situated persons.

SEVENTH AFFIRMATIVE DEFENSE

87. Defendants, at all times, acted in good faith to comply with the FLSA and with
reasonable grounds to believe that their actions did not violate the FLSA, and Defendants assert a
lack of willfulness or intent to violate the FLSA as a defense to any claim by Plaintiff for
liquidated damages. This defense also may apply to the claims of some or all of the class of
allegedly similarly-situated persons.

EIGHTH AFFIRMATIVE DEFENSE

88. Plaintiff was not an “employee” of Defendants as defined by the FLSA. This
defense also may apply to the claims of some or all of the class of allegedly similarly-situated
persons.

NINTH AFFIRMATIVE DEFENSE

89, Defendants were not “employers” of Plaintiff as defined by the FLSA. This

defense also may apply to the claims of some or all of the class of allegedly similarly-situated

persons.

10
Case 2:18-cv-09138-KM-MAH Document 10 Filed 10/03/18 Page 11 of 15 PagelD: 43

TENTH AFFIRMATIVE DEFENSE
90. Plaintiff's claims are barred to the extent Plaintiff failed, refused, and/or
neglected to mitigate or avoid the damages complained of in Plaintiffs Complaint, if any. This
defense also may apply to the claims of some or all of the class of allegedly similarly-situated
persons.
ELEVENTH AFFIRMATIVE DEFENSE
91. To the extent applicable, Plaintiff's claims are barred by the doctrines of waiver,
unclean hands, and/or laches. This defense also may apply to the claims of some or all of the
class of allegedly similarly-situated persons.
TWELFTH AFFIRMATIVE DEFENSE
92. Even if Defendants, in fact, failed to pay Plaintiff appropriately for any of the
activities alleged in Plaintiff's Complaint, to the extent that such activities do not constitute
compensable work under the FLSA, and furthermore, to the extent that such activities were not
an integral and indispensable part of Plaintiff's principal activities of employment, they are not
compensable. This defense also may apply to the claims of some or all of the class of allegedly
similarly-situated persons.
THIRTEENTH AFFIRMATIVE DEFENSE
93: Plaintiff's claims are barred in whole or in part by the provisions of Section 4 of
the Portal-to-Portal Act, 29 U.S.C. § 254, as to all hours during which Plaintiff was engaged in
activities which were preliminary to his principal activities or incidental to them. This defense

also may apply to the claims of some or all of the class of allegedly similarly-situated persons,

11
Case 2:18-cv-09138-KM-MAH Document 10 Filed 10/03/18 Page 12 of 15 PagelD: 44

FOURTEENTH AFFIRMATIVE DEFENSE
94, Plaintiff's claims are barred in whole or in part by the doctrine of de minimis
non curat lex, This defense also may apply to the claims of some or all of the class of allegedly
similarly-situated persons.
FIFTEENTH AFFIRMATIVE DEFENSE
95. Plaintiff is not entitled to equitable relief insofar as Plaintiff has an adequate
remedy at law. This defense also may apply to the claims of some or all of the class of allegedly
similarly-situated persons.
SIXTEENTH AFFIRMATIVE DEFENSE
96. Plaintiffs alleged injuries were not proximately caused by any unlawful policy,
custom, practice and/or procedure promulgated and/or tolerated by Defendants. This defense
also may apply to the claims of some or all of the class of allegedly similarly-situated persons.
SEVENTEENTH AFFIRMATIVE DEFENSE
OT. Assuming arguendo, Defendants violated any provision of the FLSA, such
violation was not pursuant to a uniform policy or plan. This defense also may apply to the
claims of some or all of the class of allegedly similarly-situated persons.
EIGHTEENTH AFFIRMATIVE DEFENSE
98. Assuming arguendo, Plaintiff is entitled to recover additional compensation for
himself personally, Defendants have not willfully or intentionally failed to pay such additional
compensation, and as such the remedies available to Plaintiff are appropriately limited thereby.
This defense also may apply to the claims of some or all of the class of allegedly similarly-

situated persons.

12
Case 2:18-cv-09138-KM-MAH Document 10 Filed 10/03/18 Page 13 of 15 PagelD: 45

NINETEENTH AFFIRMATIVE DEFENSE

99. Defendants have not willfully failed to pay Plaintiff any wages and/or monies
due, and there is a bona fide, good faith dispute with respect to Defendants’ obligation to pay any
sum that may be alleged to be due. This defense also may apply to the claims of some or all of
the class of allegedly similarly-situated persons.

TWENTIETH AFFIRMATIVE DEFENSE

100. Plaintiff lacks standing to file and/or prosecute this action against Defendants
and/or to receive any attorney’s fees. This defense also may apply to the claims of some or all of
the class of allegedly similarly-situated persons.

TWENTY-FIRST AFFIRMATIVE DEFENSE

101. Plaintiff is not entitled to an award of prejudgment interest if Plaintiff prevails on
any or all of Plaintiff's stated claims. This defense also may apply to the claims of some or all of
the class of allegedly similarly-situated persons.

TWENTY-SECOND AFFIRMATIVE DEFENSE

102. Plaintiff's Complaint fails to state facts sufficient to entitle Plaintiff to any relief,
including, but not limited to, the failure to properly state facts sufficient to identify any actual or
threatened harm to Plaintiff beyond pure speculation, the failure to allege facts showing that
Plaintiff has no adequate remedy at law, and the proposal of relief that would impose an undue
burden on both Defendants and the Court and be so uncertain as to be wholly unenforceable.
This defense also may apply to the claims of some or all of the class of allegedly similarly-

situated persons,

13
Case 2:18-cv-09138-KM-MAH Document 10 Filed 10/03/18 Page 14 of 15 PagelD: 46

TWENTY-THIRD AFFIRMATIVE DEFENSE

103. To the extent that discovery reveals that Plaintiff falsely reported his hours and
there is no evidence that Defendants required the false reporting of hours; no evidence that
Defendants encouraged Plaintiff to falsely report his hours; and no evidence that Defendants
knew or should have known that Plaintiff was providing false information as to his hours,
Defendants hereby invoke the doctrines of estoppel and avoidable consequences to bar the
claims asserted by Plaintiff, See Brumbelow v. Quality Mills, Inc., 462 F.2d 1324, 1327 (5" Cir.
1972). This defense also may apply to the claims of some or all of the class of allegedly
similarly-situated persons.

TWENTY-FOURTH AFFIRMATIVE DEFENSE

104, To the extent that Defendants are or were neither an “enterprise,” nor an
“enterprise engaged in commerce,” under the FLSA, Defendants were not obligated to pay
overtime under the FLSA. This defense also may apply to the claims of some or all of the class
of allegedly similarly-situated persons.

TWENTY-FIFTH AFFIRMATIVE DEFENSE

105. The Complaint is barred in whole or in part to the extent that such claims have
been released, waived, discharged, and/or abandoned. This defense also may apply to the claims
of some or all of the class of allegedly similarly-situated persons.

WHEREFORE, it is respectfully requested that the Complaint be dismissed in its
entirety, with prejudice, and that Defendants be awarded their reasonable attorney’s fees and

such other and further relief as the Court deems just and proper.

14
Case 2:18-cv-09138-KM-MAH Document 10 Filed 10/03/18 Page 15 of 15 PagelD: 47

Dated: Woodbury, New York
October 3, 2018
Kaufman Dolowich & Voluck, LLP

Attorneys Pd

By:

 

Le aN Solomon, Esq.

135 Crossways Park Drive, Suite 201
Woodbury, New York 11797

(516) 681-1100
asolomon@kdvlaw.com

4851-0324-2614, v. 1

15
